DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to claim 2 has successfully overcome the rejection of claim 2 under 35 USC 112(b). Accordingly, the rejection of claim 2 under 35 USC 112(b) has been withdrawn.
Applicant’s amendments to claims 1 and 9 have successfully over come the art of record. Accordingly, the rejection of all claims under 35 USC 103 have been withdrawn.
Allowable Subject Matter
Claims 1, 2, 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 1 and 9 including a flake ice maker comprising a sprayer, an ice making surface, and a coolant passage, the sprayer including a plurality of pipes, each of the plurality of pipes having a spraying hole configured to spray a first supply of a liquid toward the ice making surface such that the liquid freezes onto the ice making surface, the flake ice maker being configured to produce flake ice by peeling off the liquid that has frozen onto the ice making surface; and an ice slurry mixer configured to produce hybrid ice by mixing the flake ice produced by the flake ice maker with a second supply of the liquid at a predetermined ratio as required by instant claims 1 and 9.
Specifically, US 9,151,533 (Brekke) in view of US 2011/017812 (Goldstein) discloses many of the features claimed in claims 1 and 9 as outlined in the final Office action mailed October 22, 2021. Brekke also discloses the and an ice slurry mixer (20) as amended. However neither Brekke nor Goldstein discloses the specific ice maker claimed. US 6,857,284 (Brooks) teaches an ice maker having a sprayer (106, see figure 5), an ice making surface (94), the sprayer including a plurality of pipes (110/112), each of the plurality of pipes having a spraying hole (114) configured to spray a first supply of a liquid toward the ice making surface the flake ice maker being configured to produce flake ice by peeling off the liquid that has frozen onto the ice making surface (via auger). Brooks fails to disclose the coolant passage. Further, the spray pipes are for flushing the system and not for forming ice. Brooks teaches that pipe 96 is the inlet for liquid freezes onto the ice making surface. Accordingly, without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763